--------------------------------------------------------------------------------

Exhibit 10.1
 
PURCHASE AGREEMENT


This Purchase Agreement (the “Agreement”) is made and entered into this 31st day
of  March, 2008, by and among Behzad Bahrami (“Seller” or “Bahrami”), Rick’s
Cabaret International, Inc., a Texas corporation (“Rick’s) and RCI Entertainment
(Austin), Inc., a Texas corporation (“Buyer”).


WHEREAS, the parties previously entered a Purchase Agreement dated November 11,
2006, pursuant to which Bahrami sold Buyer 51% of the membership interest of
Playmates Gentlemen’s Club, L.L.C., a Texas limited liability company (the
“Company”); and


WHEREAS, pursuant to the transaction documents, the Buyer serves as the Manager
of the Company; and


WHEREAS, Seller owns the remaining 49% of the membership interest of the Company
(the “Membership Interest”); and


WHEREAS, the Buyer is a wholly owned subsidiary of Rick’s; and


WHEREAS, the Company owns an adult entertainment cabaret known as “Playmates”
(the “Club”), located at 8110 Springdale Road, Austin 78724 (the “Premises”);
and


WHEREAS, Seller desires to sell the remaining 49% of the issued and outstanding
Membership Interest of the Company to Buyer on the terms and conditions set
forth herein; and


WHEREAS, Buyer desires to purchase the remaining 49% of the issued and
outstanding Membership Interest of the Company from Seller on the terms and
conditions set forth herein; and


WHEREAS, the Buyer and the Seller are responsible for paying the operational
expenses of the Company and the Club (the “Expenses”); and


WHEREAS, the Seller is obligated to pay certain Expenses related to his 49%
ownership of the Company which have not yet been paid; and


WHEREAS, the Buyer has paid the Expenses related to its 51% ownership of the
Company and has advanced the payment of Expenses related to Seller’s 49%
ownership of the Company; and


WHEREAS, as part of this Agreement, the Buyer and Seller desire to agree upon
the amount owed by Seller to Buyer as its obligation to pay Seller’s portion of
the Expenses; and


WHEREAS, as part of this Agreement, Seller desires to pay in full the Expenses
related to his 49% ownership which have been advanced by Buyer.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
PURCHASE AND SALE OF THE MEMBERSHIP INTEREST


Section 1.1        Sale of the Membership Interest.  Subject to the terms and
conditions set forth in this Agreement, at the Closing (as hereinafter defined)
Seller hereby agrees to sell, transfer, convey and deliver to Buyer 49% of the
issued and outstanding Membership Interest of the Company, free and clear of all
encumbrances, and shall deliver to Buyer certificates representing the
Membership Interest, duly endorsed to Buyer or accompanied by duly executed
stock powers in form and substance satisfactory to Buyer.


Section 1.2         Purchase Price for the Membership Interest.  As
consideration for the purchase of the Membership Interest, Buyer shall pay to
Seller the following purchase price (the “Purchase Price”):
 
 
(a)
$701,711.30 payable at Closing (subject to an offset as set forth in Section 1.4
below for amounts owed by Bahrami to the Buyer); and

 
 
(b)
35,000 shares of restricted common stock $.01 par value of Rick’s (the “Shares”)
to be valued at $20.00 per share.

 
Section 1.3         Right of Bahrami to “Put” Shares.
 


 
(a)
On or after one (1) year from the date of Closing, Bahrami shall have the right,
but not the obligation, to have Rick’s purchase from Bahrami 5,000 Shares per
month (the “Monthly Shares”) calculated at a price per share equal to $20.00 per
share (“Value of the Shares”) until Bahrami has received an aggregate of
$700,000 from (i) the sale of the Shares, regardless of whether sold to Rick’s,
sold in the open market or in a private transaction or otherwise and (ii) the
payment of any Deficiency (as hereinafter defined) by Rick’s. Bahrami shall
notify Rick’s during any given month of his election to “Put” the Monthly Shares
to Rick’s during that particular month and Rick’s shall have three (3) business
days to elect to buy the Monthly Shares or instruct Bahrami to sell the Monthly
Shares in the open market.   At Rick’s election, during any given month, it may
either buy the Monthly Shares or, if Rick’s elects not to buy the Monthly Shares
from Bahrami, then Bahrami shall sell the Monthly Shares in the open market and
any deficiency between the amount which Bahrami receives from the sale of the
Monthly Shares and the Value of the Shares (the “Deficiency”) shall be paid by
Rick’s within three (3) business days after receipt of written notice from
Bahrami of the sale of the Monthly Shares which shall provide the written sales
confirmation and the amount of the Deficiency.  Rick’s obligation under this
Section 1.3(a) to purchase the Monthly Shares from Bahrami shall terminate and
cease at such time as Bahrami has received an aggregate amount of $700,000 from
(i) the sale of the Shares, regardless of whether sold to Rick’s, sold in the
open market or in a private transaction or otherwise, and (ii) the payments of
any Deficiency by Rick’s.  Bahrami agrees to provide monthly statements to
Rick’s as to the total number of Shares which Bahrami sold and the amount of
proceeds derived therefrom.  Except as provided in Section 1.3(b), nothing
contained in this Section 1.3(a) shall limit or preclude Bahrami from selling
the Shares in the open market or require Bahrami to “Put” the Shares to Rick’s
during any given month.


 
 
Purchase Agreement - Page 2

--------------------------------------------------------------------------------

 
 
 
(b)
In the event Bahrami elects not to “put” the Shares to Rick’s, Bahrami shall not
sell more than 10,000 Shares received by Bahrami under this Agreement during any
ninety (90) day period in the open market, provided that Bahrami complies with
Rule 144 of the Securities Act of 1933, as amended, in connection with his sale
of the Shares.  In the event that Bahrami elects to sell the Shares pursuant to
this Section 1.3, then any amount sold at prices less than the Value of the
Shares shall be deemed to be sold at $20.00 for purposes of Section 1.3.



Section 1.4        Offset of Purchase Price.  Seller hereby agrees to offset
from the cash portion of the Purchase Price as set forth in Section 1.2(a)
above, $701,711.30  (“Amount of Offset”) which represents the portion of
Expenses related to his 49% ownership of the Company.


ARTICLE II
CLOSING


Section 2.1        The Closing.  The closing of the transactions provided for in
this Agreement shall take place on or before March 5, 2008, or at such other
time and place as agreed upon in writing among the parties hereto (the
“Closing”).  The parties have agreed further to close at the law offices of
Axelrod, Smith & Kirshbaum, 5300 Memorial Drive, Suite 700, Houston,
Texas  77007.


Section 2.2        Delivery and Execution.  At the Closing the Seller shall
deliver to Buyer certificates evidencing the Membership Interest of the Company,
free and clear of any liens, claims, equities, charges, options, rights of first
refusal or encumbrances, duly endorsed to Buyer or accompanied by duly executed
stock powers in form and substance satisfactory to Buyer against delivery by
Buyer to the Seller of payment in an amount equal to the Purchase Price of the
Membership Interest being purchased by Buyer in the manner set forth in Section
1.2.


ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF SELLER


Seller hereby represents and warrants to the Buyer and Rick’s as follows:


Section 3.1.       Ownership of the Membership Interest.  Seller owns,
beneficially and of record, all of the Membership Interest of the Company free
and clear of any liens, claims, equities, charges, options, rights of first
refusal, or encumbrances.  Seller has the unrestricted right and power to
transfer, convey and deliver full ownership of the Membership Interest without
the consent or agreement of any other person and without any designation,
declaration or filing with any governmental authority.  Upon the transfer of the
Membership Interest to Buyer as contemplated herein, Buyer will receive good and
valid title thereto, free and clear of any liens, claims, equities, charges,
options, rights of first refusal, encumbrances or other restrictions (except
those imposed by applicable securities laws).

 
 
Purchase Agreement - Page 3

--------------------------------------------------------------------------------

 
 
Section 3.2        Authorization.   Bahrami represents that he is a person of
full age of majority, with full power, capacity, and authority to enter into
this Agreement and perform the obligations contemplated hereby by and for
himself.  All action on the part of Bahrami necessary for the authorization,
execution, delivery and performance of this Agreement by him has been taken and
will be taken prior to Closing Date.  This Agreement, when duly executed and
delivered in accordance with its terms, will constitute legal, valid and binding
obligations of Bahrami enforceable against him in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization and other
similar laws of general application affecting creditors’ rights generally or by
general equitable principles.


Section 3.3        Consents.  No consent of, approval by, order or authorization
of, or registration, declaration or filing by the Seller or the Company with any
court or any governmental or regulatory agency or authority having jurisdiction
over the Seller or the Company or any of its property or assets is required on
the part of the Seller or the Company (a) in connection with the consummation of
the transactions contemplated by this Agreement or (b) as a condition to the
legality, validity or enforceability as against the Company of this Agreement,
excluding any registration, declaration or filing the failure to effect which
would not have a material adverse effect on the financial condition of the
Company.


Section 3.4        Acquisition of Stock for Investment.  The Seller understands
that any issuance of the Shares (as referenced in Section 1.2 herein) will not
have been registered under the Securities Act of 1933, as amended (the “Act”),
or any state securities acts, and accordingly, are restricted securities, and
the Seller represents and warrants to the Buyer and Rick’s that the Seller’s
present intention is to receive and hold the Shares for investment only and not
with a view to the distribution or resale thereof.


Additionally, the Seller understands that any sale of any the Shares issued,
under current law, will require either (a) the registration of the Shares under
the Act and applicable state securities acts; (b) compliance with Rule 144 of
the Act; or (c) the availability of an exemption from the registration
requirements of the Act and applicable state securities acts.


To assist in implementing the above provisions, the Seller hereby consents to
the placement of the legend, or a substantially similar legend, set forth below,
on all certificates representing ownership of the Shares acquired hereby until
the Shares have been sold, transferred, or otherwise disposed of, pursuant to
the requirements hereof.  The legend shall read substantially as follows:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES ACTS.  THESE SECURITIES HAVE BEEN
ACQUIRED FOR INVESTMENT, ARE RESTRICTED AS TO TRANSFERABILITY, AND MAY NOT BE
SOLD, HYPOTHECATED, OR OTHERWISE TRANSFERRED WITHOUT COMPLIANCE WITH THE
REGISTRATION AND QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL AND STATE
SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.”

 
 
Purchase Agreement - Page 4

--------------------------------------------------------------------------------

 
 
Section 3.5        Sellers’ Access to Information.  The Seller hereby confirms
and represents that he (a) has received a copy of Rick’s Form 10-KSB filed with
the Securities and Exchange Commission (the “SEC”) for the year ended September
30, 2007, and a copy of Rick’s Form 10-QSB for the quarter ended December 31,
2007, as filed with the SEC; (b) has received a copy of Rick’s Form 14C filed
with the SEC on June 27, 2007; (c) has received a copy of the Form 8-K’s filed
with the SEC on January 28, 2008, February 11, 2008 and February 13, 2008; (d)
has been afforded the opportunity to ask questions of and receive answers from
representatives of  Rick’s concerning the business and financial condition,
properties, operations and prospects of Rick’s; (e) has such knowledge and
experience in financial and business matters so as to be capable of evaluating
the relative merits and risks of the transactions contemplated hereby; (f) has
had an opportunity to engage and is represented by an attorney of his choice;
(g) has had an opportunity to negotiate the terms and conditions of this
Agreement; (h) has been given adequate time to evaluate the merits and risks of
the transactions contemplated hereby; and (i) has been provided with and given
an opportunity to review all current information about Rick’s.  Seller has asked
such questions to representatives of Rick’s about Rick’s as he desires to ask
and all such questions have been answered to the full satisfaction of each
Seller.  The forms filed by Rick’s with the SEC as set forth in Section 3.6(a),
(b) and (c) are hereafter collectively referred to as “SEC Reports”.


Section 3.6        Purchase for Investment.  The Seller is acquiring the Rick’s
Shares for his own account, for investment purposes only and not with view to
any public resale or other distribution thereof.  Seller acknowledges that he is
an Accredited Investor as that term is defined in Rule 501(a) of Regulation D of
the Securities Act of 1933, as amended.  Seller and his representatives have
received, or have had access to, and have had sufficient opportunity to review,
all books, records, financial information and other information which Seller
considers necessary or advisable to enable him to make a decision concerning its
acquisition of the Shares, and that he possesses such knowledge and experience
in financial and business matters that he is capable of evaluating the merits
and risks of his investment hereunder.


Section 3.7        Brokerage Commission.  No broker or finder has acted for the
Seller in connection with this Agreement or the transactions contemplated
hereby, and no person is entitled to any brokerage or finder’s fee or
compensation in respect thereof based in any way on agreements, arrangements or
understandings made by or on behalf of Seller.


Section 3.8        Disclosure.  No representation or warranty of the Seller
contained in this Agreement (including the exhibits hereto) contains any untrue
statement or omits to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF BUYER


Buyer hereby represents and warrants to Seller as follows:

 
Purchase Agreement - Page 5

--------------------------------------------------------------------------------

 
 
Section 4.1        Organization, Good Standing and Qualification.  Buyer (i) is
an entity duly organized, validly existing and in good standing under the laws
of the state of Texas, (ii) has all requisite power and authority to carry on
its business, and (iii) is duly qualified to transact business and is in good
standing in all jurisdictions where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except
where the failure to do so would not have a material adverse effect to Buyer.


Section 4.2        Authorization.  Buyer is a corporation duly organized in the
state of Texas and has full power, capacity, and authority to enter into this
Agreement and perform the obligations contemplated hereby.  All action on the
part of Buyer necessary for the authorization, execution, delivery and
performance of this Agreement by it has been or will be taken.  This Agreement,
when duly executed and delivered in accordance with its terms, will constitute
legal, valid, and binding obligations of Buyer enforceable against Buyer in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
and other similar laws affecting creditors' rights generally or by general
equitable principles.


Section 4.3        Consents.  No permit, consent, approval or authorization of,
or designation, declaration or filing with, any governmental authority or any
other person or entity is required on the part of Buyer in connection with the
execution and delivery by Buyer of this Agreement or the consummation and
performance of the transactions contemplated hereby other than as may be
required under the federal securities laws.


Section 4.4        Disclosure.  No representation or warranty of Buyer contained
in this Agreement (including the exhibits hereto) contains any untrue statement
or omits to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances under which they were
made, not misleading.


Section 4.5        Brokerage Commission.  No broker or finder has acted for the
Buyer in connection with this Agreement or the transactions contemplated hereby,
and no person is entitled to any brokerage or finder’s fee or compensation in
respect thereof based in any way on agreements, arrangements or understandings
made by or on behalf of Buyer.


ARTICLE V
REPRESENTATIONS AND WARRANTIES
OF RICK’S


Rick’s hereby represents and warrants to Seller as follows:


Section 5.1        Organization, Good Standing and Qualification.  Rick’s (i) is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Texas, (ii) has all requisite power and authority to carry
on its business, and (iii) is duly qualified to transact business and is in good
standing in all jurisdictions where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except
where the failure to do so would not have a material adverse effect to Rick’s.

 
 
Purchase Agreement - Page 6

--------------------------------------------------------------------------------

 
 
Section 5.2        Authorization.  Rick’s is a corporation duly organized in the
state of Texas and has full power, capacity, and authority to enter into this
Agreement and perform the obligations contemplated hereby.  All action on the
part of Rick’s necessary for the authorization, execution, delivery and
performance of this Agreement by it has been or will be taken.  This Agreement,
when duly executed and delivered in accordance with its terms, will constitute
legal, valid, and binding obligations of Rick’s enforceable against it in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
and other similar laws affecting creditors' rights generally or by general
equitable principles.


Section 5.3        Consents.  No permit, consent, approval or authorization of,
or designation, declaration or filing with, any governmental authority or any
other person or entity is required on the part of the Buyer or Rick’s in
connection with the execution and delivery by Rick’s of this Agreement or the
consummation and performance of the transactions contemplated hereby other than
as may be required under the federal securities laws.


Section 5.4        Disclosure.  No representation or warranty of Rick’s
contained in this Agreement (including the exhibits hereto) contains any untrue
statement or omits to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.


Section 5.5        Brokerage Commission.  No broker or finder has acted for
Rick’s in connection with this Agreement or the transactions contemplated
hereby, and no person is entitled to any brokerage or finder’s fee or
compensation in respect thereof based in any way on agreements, arrangements or
understandings made by or on behalf of Rick’s.


Section 5.6        Compliance with Laws; Permits.  Except as disclosed in the
SEC Reports, Rick’s is, and at all times prior to the date hereof has been, to
the best of its knowledge, in compliance with all statutes, orders, rules,
ordinances and regulations applicable to it or to the operation of its business
or ownership of its assets or the operation of its businesses, except for
failures to be in compliance that would not have a material adverse effect on
the business, properties or condition (financial or otherwise) of Rick’s.


Section 5.7        No Conflicts.  The execution and delivery of this Agreement
by Rick’s does not, and the performance and consummation of the transactions
contemplated hereby by the Buyer and Rick’s , will not (i) conflict with the
articles of incorporation or bylaws of Rick’s; (ii) conflict with or result in a
breach or violation of, or default under, or give rise to any right of
acceleration or termination of, any of the terms, conditions or provisions of
any note, bond, lease, license, agreement or other instrument or obligation to
which Rick’s is a party or by which Rick’s assets or properties are bound; (iii)
result in the creation of any encumbrance on any of the assets or properties of
the Buyer; or (iv) violate any law, rule, regulation or order applicable to
Rick’s or any of Rick’s securities, assets or properties


Section 5.8        No Default.  Rick’s is not (a) in violation of any provision
of its articles of incorporation or bylaws or (b) in default under any term or
condition of any instrument evidencing, creating or securing any indebtedness of
Rick’s, and there has been no default in any material obligation to be performed
by Rick’s under any other contract, lease, agreement, commitment or undertaking
to which it is a party or by which it or its assets or properties are bound, nor
has Rick’s waived any material right under any such contract, lease, agreement,
commitment or undertaking.

 
 
Purchase Agreement - Page 7

--------------------------------------------------------------------------------

 
 
Section 5.9        Pending Claims.  Except as described in the SEC Reports,
there is no claim, suit, arbitration, investigation, action or other proceeding,
whether judicial, administrative or otherwise, now pending or, to the best of
the Rick’s knowledge, threatened before any court, arbitration, administrative
or regulatory body or any governmental agency which may result in any judgment,
order, award, decree, liability or other determination which will or could
reasonably be expected to have a material adverse effect upon Rick’s, nor is
there any basis known to Rick’s for any such action.  No litigation is pending,
or, to Rick’s knowledge, threatened against Rick’s or its assets or properties
which seeks to restrain or enjoin the execution and delivery of this Agreement
or any of the documents referred to herein or the consummation of any of the
transactions contemplated thereby or hereby.   Rick’s is not subject to any
judicial injunction or mandate or any quasi-judicial or administrative order or
restriction directed to or against it which would have a material adverse affect
on the Buyer.


ARTICLE VI
CONDITIONS TO CLOSING


The obligations of the parties to effect the transactions contemplated hereby
are subject to the satisfaction at or prior to the Closing of the following
conditions:


Section 6.1        Conditions to Obligations of Buyer and Rick’s.
 
(a)       Representations and Warranties of the Seller.  The representations and
warranties of the Seller shall be true and correct on the date hereof and on and
as of the Closing Date, as though made on and as of the Closing Date.
 
(b)       Covenants.  All covenants, agreements and conditions contained in this
Agreement to be performed by the Seller on or prior to the Closing Date shall
have been performed or complied with in all respects.
 
(c)       Delivery of Certificates.  The Seller shall provide to Buyer
certificates, dated as of the Closing Date and signed by Seller to effect set
forth in Section 6.1(a) and 6.1(b) for the purpose of verifying the accuracy of
such representations and warranties and the performance and satisfaction of such
covenants and conditions.
 
(d)       [Left blank.]
 
(e)       Delivery of Membership Interest.  The Seller shall deliver or cause to
be delivered to Buyer originally issued certificate representing the Membership
Interest of the Company duly endorsed over to the Buyer in a form satisfactory
to the Buyer.
 
(f)        Third-Party Consents.  Any and all consents or waivers required from
third parties relating to this Agreement or any of the other transactions
contemplated hereby shall have been obtained.

 
 
 
Purchase Agreement - Page 8

--------------------------------------------------------------------------------

 
 
(g)       No Actions or Proceedings.  No claim, action, suit, investigation or
proceeding shall be pending or threatened before any court or governmental
agency which presents a substantial risk of the restraint or prohibition of the
transactions contemplated by this Agreement.
 
(h)       Government Approvals.  All authorizations, permits, consents, orders,
licenses or approvals of, or declarations or filings with, or expiration of
waiting periods imposed by, any governmental entity necessary for the
consummation of the transactions contemplated by this Agreement shall have been
filed, occurred or been obtained.
 
Section 6.2        Conditions to Obligations of the Company and the Seller


(a)       Representations, Warranties and Agreements of Buyer and Rick’s.  The
representations and warranties of Buyer and Rick’s shall be true and correct on
the date hereof and on and as of the Closing Date, as though made on and as of
the Closing Date.
 
(b)       Covenants.  All covenants, agreements and conditions contained in this
Agreement to be performed by the Buyer or Rick’s on or prior to the Closing Date
shall have performed or complied with in all respects.
 
(c)       Delivery of Certificates.  Buyer and Rick’s shall provide to the
Company and Seller certificates dated as of the Closing Date and signed by a
representative of the Buyer and Rick’s to the effect set forth in Section 6.2(a)
and 6.2(b) for the purpose of verifying the accuracy of such representations and
warranties and the performance and satisfaction of such covenants and
conditions.
 
(d)       Resolutions.  Buyer and Rick’s shall deliver resolutions of the Buyer
and Rick’s, which authorize the execution, delivery and performance of this
Agreement and the documents referred to herein to which it is or is to be a
party dated as of the Closing Date.
 
(e)       Payment of Purchase Price.  Buyer (i) shall have tendered the cash
portion of the Purchase Price set forth in Section 1.2(a) less the Amount of
Offset as provided for in Section 1.4, and (ii) shall have delivered the Shares
representing a portion of the Purchase Price to Seller as set forth in Section
1.2, or shall deliver a letter of instruction to the transfer agent instructing
the issuance of the Shares to Seller.


(f)        Third Party Consents.  Any and all consents or waivers required from
third parties relating to this Agreement or any of the other transactions
contemplated hereby shall have been obtained.


(g)       No Actions or Proceedings.  No claim, action, suit, investigation or
proceeding shall be pending or threatened before any court or governmental
agency which presents a substantial risk of the restraint or prohibition of the
transactions contemplated by this Agreement.


(h)       Government Approvals.  All authorizations, permits, consents, orders
or approvals of, or declarations or filings with, or expiration of waiting
periods imposed by, any governmental entity necessary for the consummation of
the transactions contemplated by this Agreement shall have been filed, occurred
or been obtained.
 
 
 
Purchase Agreement - Page 9

--------------------------------------------------------------------------------

 
 
ARTICLE VII
INDEMNIFICATION


Section 7.1        Indemnification from the Seller.  The Seller agrees to and
shall indemnify, defend (with legal counsel reasonably acceptable to Buyer), and
hold Buyer, its officers, directors, shareholders, employees, affiliates,
parent, agents, legal counsel, successors and assigns  (collectively, the “Buyer
Group”) harmless at all times after the date of this Agreement, from and against
any and all actions, suits, claims, demands, debts, liabilities, obligations,
losses, damages, costs, expenses, penalties or injury  (including reasonable
attorneys fees and costs of any suit related thereto) (collectively,
“Indemnifiable Loss” or “Indemnifiable Losses”) suffered or incurred by any or
all of  the Buyer Group arising from or related to: (a) any material
misrepresentation by, or material breach of any covenant or warranty of  the
Seller  contained in this Agreement, or any exhibit, certificate, or other
instrument furnished or to be furnished by the Seller hereunder; or (b) any
nonfulfillment of any material agreement on the part of  the Seller under this
Agreement.


Section 7.2        Indemnification from Buyer.  Buyer agrees to and shall
indemnify, defend (with legal counsel reasonably acceptable to Seller) and hold
the Seller and his agents,  affiliates, agents, legal counsel, heirs, successors
and assigns, (collectively, the "Seller’s Group") harmless at all times after
the date of the Agreement from and against any and all actions, suits, claims,
demands, debts, liabilities, obligations, losses, damages, costs, expenses,
penalties or injury (including reasonably attorneys fees and costs of any suit
related thereto) suffered or incurred by any or all of the Seller’s Group,
arising from or related to: (a) any material misrepresentation by, or material
breach of any covenant or warranty of Buyer contained in this Agreement or any
exhibit, certificate, or other agreement or instrument furnished or to be
furnished by Buyer hereunder; (b) any nonfulfillment of any material agreement
on the part of Buyer under this Agreement; (c) any alleged act or omission on
the part of the Company occurring prior to, or subsequent to the Closing Date;
(d) any and all actions, suits, claims, demands, debts, liabilities,
obligations, losses, damages, costs, expenses, penalties or injury (including
reasonably attorneys fees and costs of any suit related thereto) which have
been, or may hereafter be asserted against the Club or the Company by any
third-party; (e) any expenses, debts, obligations or liabilities of the Company
incurred prior to the Closing Date; or (f) any expenses, debts, obligations or
liabilities of the Company  incurred subsequent to the Closing Date.


Section 7.3        Defense of Claims.  If any lawsuit or enforcement action is
filed against any party entitled to the benefit of indemnity hereunder, written
notice thereof shall be given to the indemnifying party as promptly as
practicable (and in any event not less than fifteen (15) days prior to any
hearing date or other date by which action must be taken); provided that the
failure of any indemnified party to give timely notice shall not affect rights
to indemnification hereunder except to the extent that the indemnifying party
demonstrates actual damage caused by such failure.  After such notice, the
indemnifying party shall be entitled, if it so elects, to take control of the
defense and investigation of such lawsuit or action and to employ and engage
attorneys of its own choice to handle and defend the same, at the indemnifying
party's cost, risk and expense; and such indemnified party shall cooperate in
all reasonable respects, at its cost, risk and expense, with the indemnifying
party and such attorneys in the investigation, trial and defense of such lawsuit
or action and any appeal arising therefrom; provided, however, that the
indemnified party may, at its own cost, participate in such investigation, trial
and defense of such lawsuit or action and any appeal arising therefrom.  The
indemnifying party shall not, without the prior written consent of the
indemnified party, effect any settlement of any proceeding in respect of which
any indemnified party is a party and indemnity has been sought hereunder unless
such settlement of a claim, investigation, suit, or other proceeding only
involves a remedy for the payment of money by the indemnifying party and
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.

 
 
Purchase Agreement - Page 10

--------------------------------------------------------------------------------

 
 
Section 7.4        Default of Indemnification Obligation.  If an entity or
individual having an indemnification, defense and hold harmless obligation, as
above provided, shall fail to assume such obligation, then the party or entities
or both, as the case may be, to whom such indemnification, defense and hold
harmless obligation is due shall have the right, but not the obligation, to
assume and maintain such defense (including reasonable counsel fees and costs of
any suit related thereto) and to make any settlement or pay any judgment or
verdict as the individual or entities deem necessary or appropriate in such
individual’s or entities’ absolute sole discretion and to charge the cost of any
such settlement, payment, expense and costs, including reasonable attorneys
fees, to the entity or individual that had the obligation to provide such
indemnification, defense and hold harmless obligation and same shall constitute
an additional obligation of the entity or of the individual or both, as the case
may be.


ARTICLE VIII
LIMITED MUTUAL RELEASE OF CLAIMS


Section 8.1        Release by Seller. The Seller hereby releases and discharges
Buyer, Rick’s and the Company, their officers, directors, shareholders,
employees, attorneys, affiliates and assigns from any and all claims, demands,
or causes of action, relating to the activities, operations, or management of
the Company or the Club, or any expenses incurred by the Company or the Club;
PROVIDED, HOWEVER, Seller does not release (i) Buyer or the Company from the
Lease Agreement (and accompanying agreements, covenants, and obligations
executed in connection therewith, or made a part thereof, including that
certain  Lease Guaranty) entered into by and between Seller and Company on or
about November 10, 2006, (ii) Rick’s or the Buyer from the Purchase Agreement
(and accompanying agreements, covenants, and obligations executed in connection
therewith, or made a part thereof), entered into by and between Seller, the
Company, Rick’s and the Buyer dated the 10th day of October 2006, (iii) any of
the parties to the Purchase Agreement (and accompanying agreements, covenants,
and obligations executed in connection therewith, or made a part thereof),
entered into by and among Spiros Partners, Ltd., Seller, RCI Debit Services,
Inc., and others, dated August 4, 2006, or (iv) any other matter unrelated to
the activities, operations, management of, or expenses incurred by, the Company
or the Club; all such other agreements, liabilities, obligations, commitments or
responsibilities shall remain in full force and effect.


Section 8.2        Release by Buyer, Rick’s and the Company.  Company, Buyer and
Rick’s hereby release and discharge the Seller from any and all claims, demands,
or  causes of action relating to the activities, operations, or management of
the Company or Club, any debts or capital contributions allegedly owed by Seller
to Company or Club, or any expenses incurred by the Company or the Club;
PROVIDED, HOWEVER, Company, Buyer, and Rick’s do not release (i) Seller from the
Lease Agreement (and accompanying agreements, covenants, and obligations
executed in connection therewith, or made a part thereof, including that
certain  Lease Guaranty) entered into by and between Seller and Company on or
about November 10, 2006, (ii) Seller from the Purchase Agreement (and
accompanying agreements, covenants, and obligations executed in connection
therewith, or made a part thereof), entered into by and between Seller, the
Company, Rick’s and the  Buyer dated the 10th day of October 2006, (iii) any of
the parties to the Purchase Agreement (and accompanying agreements, covenants,
and obligations executed in connection therewith, or made a part thereof),
entered into by and among Spiros Partners, Ltd., Seller, RCI Debit Services,
Inc., and others, dated August 4, 2006, or (iv) any other matter unrelated to
the activities, operations, management of, or expenses incurred by, the Company
or the Club; all such agreements, liabilities, obligations, commitments or
responsibilities shall remain in full force and effect

 
 
Purchase Agreement - Page 11

--------------------------------------------------------------------------------

 
 
ARTICLE IX
MISCELLANEOUS


Section 9.1        Amendment; Waiver.  Neither this Agreement nor any provision
hereof may be amended, modified or supplemented unless in writing, executed by
all the parties hereto.  Except as otherwise expressly provided herein, no
waiver with respect to this Agreement shall be enforceable unless in writing and
signed by the party against whom enforcement is sought.  Except as otherwise
expressly provided herein, no failure to exercise, delay in exercising, or
single or partial exercise of any right, power or remedy by any party, and no
course of dealing between or among any of the parties, shall constitute a waiver
of, or shall preclude any other or further exercise of, any right, power or
remedy.


Section 9.2        Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if in writing and delivered in
person, transmitted by facsimile transmission (fax) or sent by registered or
certified mail (return receipt requested) or recognized overnight delivery
service, postage pre-paid, addressed as follows, or to such other address has
such party may notify to the other parties in writing:


(a)
if to the Seller:
Behzad Bahrami
   
9010 IH 35, Suite112
   
Austin, Texas 78753
   
Phone: (512) 658-4333
   
Fax: (512) 371-0401
       
with a copy to:
Douglass D. Hearne, Jr.
   
700 Lavaca, Suite 910
   
Austin, Texas 78701
   
Fax: (512) 494-8819
     
(b)
if to Buyer/Rick’s:
RCI Entertainment (Austin), Inc.
   
Attn:  Eric Langan, President
   
10959 Cutten Road
   
Houston, Texas  77066
   
Fax:  (281) 397-6765
       
with a copy to:
Robert D. Axelrod
   
Axelrod Smith & Kirshbaum
   
5300 Memorial Drive, Suite 700
   
Houston, Texas  77007
   
Fax:  (713) 552-0202


 
 
Purchase Agreement - Page 12

--------------------------------------------------------------------------------

 
 
A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the business day it is delivered, (ii) if transmitted by
telecopier, on the business day of actual confirmed receipt by the addressee
thereof, and (iii) if sent by registered or certified mail, three (3) business
days after dispatch.


Section 9.3        Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


Section 9.4        Assignment; Successors and Assigns.  Except as otherwise
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors and permitted assigns of the parties hereto.  No
party hereto may assign its rights or delegate its obligations under this
Agreement without the prior written consent of the other parties hereto, which
consent will not be unreasonably withheld.


Section 9.5        Entire Agreement.  This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subject matter hereof and
thereof and supersede and cancel all prior representations, alleged warranties,
statements, negotiations, undertakings, letters, acceptances, understandings,
contracts and communications, whether verbal or written among the parties hereto
and thereto or their respective agents with respect to or in connection with the
subject matter hereof.


Section 9.6        Jurisdiction.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
principles of conflict of laws.  The parties agree that venue for purposes of
construing or enforcing this Agreement shall be proper in Harris County, Texas,
if litigation is initiated by the Seller or Travis County, Texas, if litigation
is initiated by the Buyer.


Section 9.7        Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 
 
Purchase Agreement - Page 13

--------------------------------------------------------------------------------

 
 
Section 9.8        Costs and Expenses.   Each party shall pay their own
respective fees, costs and disbursements incurred in connection with this
Agreement.


Section 9.9        Section Headings.  The section and subsection headings in
this Agreement are used solely for convenience of reference, do not constitute a
part of this Agreement, and shall not affect its interpretation.


Section 9.10      No Third-Party Beneficiaries.  Nothing in this Agreement will
confer any third party beneficiary or other rights upon any person (specifically
including any employees of the Company) or any entity that is not a party to
this Agreement.


Section 9.11      Attorneys’ Review.  In connection with the negotiation and
drafting of this Agreement, the parties represent and warrant to each other they
have had the opportunity to be advised by attorneys of their own choice.


Section 9.12      Further Assurances.  Each party covenants that at any time,
and from time to time, after the Closing Date, it will execute such additional
instruments and take such actions as may be reasonably be requested by the other
parties to confirm or perfect or otherwise to carry out the intent and purposes
of this Agreement.


Section 9.13      Survival of Representations, Warranties and Covenants.  All
representations and warranties made in, pursuant to or in connection with this
Agreement shall survive the execution and delivery of this Agreement for the
maximum period allowed by law.


Section 9.14      Public Announcements.   The parties hereto agree that prior to
making any public announcement or statement with respect to the transactions
contemplated by this Agreement, the party desiring to make such public
announcement or statement shall consult with the other parties hereto and
exercise their best efforts to (i) agree upon the text of a joint public
announcement or statement to be made by all of such parties or (ii) obtain
approval of the other parties hereto to the text of a public announcement or
statement to be made solely by the party desiring to make such public
announcement; provided, however, that if any party hereto is required by law to
make such public announcement or statement, then such announcement or statement
may be made without the approval of the other parties.


Section 9.15      Validity.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


Section 9.16      Exhibits Not Attached.  Any exhibits not attached hereto on
the date of execution of this Agreement shall be deemed to be and shall become a
part of this Agreement as if executed on the date hereof upon each of the
parties initialing and dating each such exhibit, upon their respective
acceptance of its terms, conditions and/or form.


[SIGNATURES APPEAR ON THE FOLLOWING PAGE.]

 
 
Purchase Agreement - Page 14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Purchase Agreement to
become effective as of the date first set forth above.



 
RCI ENTERTAINMENT (AUSTIN), INC.
     
/s/ Eric Langan
 
By:  Eric Langan, President
 
Date:
         
RICK’S CABARET INTERNATIONAL, INC.
     
/s/ Eric Langan
 
By:  Eric Langan, President
 
Date:
         
SELLER
     
/s/ Behzad Bahrami
 
Behzad Bahrami, Individually
 
Date:

 
 
Purchase Agreement - Page 15

--------------------------------------------------------------------------------